Opinión concurrente y disidente del
Juez Asociado Señor Negrón García.
La opinión mayoritaria expone, con carácter limitante, que un centro comercial regional (shopping center) es susceptible dé ser responsabilizado por los daños causados a sus patrocinadores y visitantes debido a actos delictivos de un tercero y que, por ende, no procedía la sentencia suma-ria a favor de los demandados Centro Comercial Plaza Carolina et ais.
Disentimos, no obstante, de la norma de responsabili-dad que restringe el deber de proveer medidas de seguri-dad y protección adicionales a las del Estado, únicamente a los centros comerciales regionales, a base del criterio del tamaño. Nos explicamos.
*806hH
En Estremera v. Inmobiliaria Rac., Inc., 109 D.P.R. 852, 856 (1980), si bien reiteramos la regla general de que los comerciantes no son responsables de “la irrupción del crimen ... en sus negocios”, reconocimos “otras situaciones en las que recae sobre el demandado una responsabilidad especial por la protección del demandante, o en las que una tentación u oportunidad especial de conducta criminal propiciadas por el demandado, le imponen la obligación de tomar precauciones contra ellas. La responsabilidad por protección puede surgir de un contrato mediante el cual el demandado se ha obligado a proveerla; o puede fundarse en alguna relación entre las partes, como porteador y pasajero, hotelero y huésped, invitante y visitante en negocios, escuela y discípulo, patrono y empleado, arrendador y arrendatario .... En todas estas situaciones, sin embargo, habrá responsabilidad sólo si el demandado es negligente en no tomar precauciones contra el posible criminal; esto es, si el riesgo previsible es de dimensión irrazonable comparado con el peso de tomarlas”. (Enfasis suplido.) Id., pág. 858 esc. 6.
Sabido es que la persona o empresa que mantiene un establecimiento abierto al público para llevar a cabo ope-raciones comerciales para su propio beneficio tiene el de-ber, dentro de lo razonable, de mantenerlo en condiciones de seguridad para quienes lo patrocinan. Soc. Gananciales v. G. Padín Co., Inc., 117 D.RR. 94, 104 (1986). A su amparo hemos impuesto responsabilidad en situaciones que implican condiciones peligrosas existentes dentro de los es-tablecimientos, conocidas por los propietarios o cuyo cono-cimiento les era imputable. Cotto v. C. M. Ins. Co., 116 D.P.R. 644, 650 (1985), y casos allí citados.
*807HH I — I
Si en Puerto Rico hemos de configurar una obligación de proveer medidas de seguridad y protección razonables —independientes de las del Estado— en las áreas de esta-cionamiento, (1) ha de ser como una extensión lógica y natural del deber aludido de todo operador de un estableci-miento comercial el mantenerlo en condiciones de seguridad, y no a base del criterio de “naturaleza esencial”, el cual, al decir mayoritario, responde sólo al tamaño de los centros comerciales regionales “por la variedad de activi-dades que allí se llevan a cabo y el cúmulo de servicios que se ofrecen, o sea, por su naturaleza esencial ...”. (Enfasis suplido.) Opinión mayoritaria, pág. 791.
Finalmente, reiteramos que los operadores de estableci-mientos o centros comerciales no son garantes absolutos de la seguridad de sus clientes. Goose v. Hilton Hotels, 79 D.P.R. 523 (1956). Las medidas de cuidado que han de ser desplegadas deben ser sólo razonables, lo cual implica que la obligación ha de concebirse en términos de exigencias mínimas a tono con las realidades y experiencias comerciales específicas. L.D. Kulwicki, A Landowner’s Duty to Guard Against Criminal Attack: Foreeability and the Prior Similar Incidents Rule, 48 Ohio St. L.J. 246, 270 (1987).

(1) El estacionamiento, sus aceras y áreas aledañas presentan un riesgo especial por las oportunidades que ofrecen para el crimen, ya que los clientes usualmente llevan consigo dinero o mercancía recién adquirida. M.J. Yelnoski, Business Inviters’ Duty to Protect Invitees from Criminal Acts, 134 U Pa. L. Rev. 883, 886 (1986).